Judgment, Supreme Court, New York County, entered on August 30, 1973, unanimously modified, on the law and on the facts, and a new trial granted as to the defendants-appellants solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-respondent within 20 days of service upon him by the defendants-appellants of a copy of the order entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $60,000 and to the entry of an amended judgment in accordance therewith. If the plaintiff-respondent consents to the reduction, the judgment as so amended and reduced is affirmed, without costs and without disbursements. The amount awarded by the jury was excessive and a judgment exceeding the amount indicated is not warranted on this record. Concur — Nunez, J. P., Kupferman, Steuer, Capozzoli and Macken, JJ.